Citation Nr: 0507561	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 6, 1989 
for the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) of Boston, Massachusetts, which established service 
connection for schizophrenia, implementing a Board decision 
granting same, and assigned an effective date of April 6, 
1989.  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

The appellant testified during a hearing at the RO in May 
1995.  A transcript of the proceeding is of record.  

In December 1999, the Board issued a decision denying an 
earlier effective date for service connection for 
schizophrenia.  The veteran appealed that Board decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2001, the veteran filed a motion with the Court, 
requesting that the December 1999 Board decision be vacated 
and remanded; by a November 2001 order, the Court granted the 
motion.

In November 2002, the Board issued another decision denying 
an earlier effective date for service connection for 
schizophrenia.  The veteran appealed that Board decision to 
the Court.  In a September 2003 joint motion, the parties 
(the veteran and the VA Secretary) requested the Court to 
vacate and remand the November 2002 Board decision; such 
motion was granted by a September 2003 Court order.

In June 2004, the Board remanded the matter to the RO.  In 
November 2004, upon completion of the development, to the 
extent possible, the RO issued a supplemental statement of 
the case in which it continued its denial of the veteran's 
claim.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the RO 
in an unappealed September 1971 rating decision, and that 
determination was not undebatably erroneous.  Evidence 
reveals notice of the rating was provided.

2.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in September 1971; that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time; or that, but for any such alleged 
error, the outcome of the decision would have been different.  

3.  There is no competent credible evidence in the claims 
folder of any communication from the veteran after the 
September 1971 denial, as concerns his claim for service 
connection for schizophrenia, until his application to reopen 
his claim for service connection was received in April 1989.  

4.  The veteran's application to reopen service connection 
for schizophrenia was denied by the RO in a May 1989 rating 
decision, and the veteran filed a timely appeal to the Board.  
In a July 1993 decision, the Board reopened the claim, based 
on new and material evidence, and granted service connection 
for schizophrenia.

5.  In an August 1993 rating decision, the RO assigned April 
6, 1989 (date of receipt of the reopened claim) as the 
effective date for the grant of service connection for 
schizophrenia, with payment pursuant to the award being 
effective on May 1, 1989.  


CONCLUSIONS OF LAW

1.  The September 1971 RO decision, which denied service 
connection for schizophrenia, was not based on clear and 
unmistakable error (CUE) and is final. 38 U.S.C.A. § 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); 
38 C.F.R. § 3.105(a), 20.302, 20.1103 (2004).

2.  The correct effective date for service connection for 
schizophrenia is April 6, 1989, being the date of RO receipt 
of a reopened claim supported by new and material evidence.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran filed his claim to reopen 
service connection for schizophrenia in April 1989, prior to 
enactment of the VCAA.  In July 1993, the Board reopened his 
claim and granted service connection for schizophrenia.  In 
August 1993, the RO effectuated the Board's grant of service 
connection and assigned the effective date of April 6, 1989.  
The veteran's notice of disagreement with the effective date 
of his grant of service connection flowed from his claim for 
service connection.  Such issues are referred to as 
"downstream" issues.  The Secretary has determined that, 
generally, additional VCAA notice is not required prior to 
the adjudication of such so called downstream issues.  
VAOPGCPREC 8-2003 (December 22, 2003); but see Huston v. 
Principi, 17 Vet. App. 195, 201-02 (2003).  The Board notes, 
however, that the Secretary's determination is conditioned 
upon VCAA notice having been provided in response to the 
original claim for benefit.  

The Board remanded the matter in June 2004 so that the RO 
could provide notification of the VCAA, and make further 
attempts to obtain identified medical evidence.  By way of a 
July 2004 letter, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing that he filed a claim 
for service connection prior to April 6, 1989 and that such 
claim remains pending.  He was also advised of the type of 
evidence that would support a claim for an earlier effective 
date.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As concerns the allegation of CUE in the September 1971 RO 
decision addressed in this decision, the provisions of the 
VCAA are not applicable to claims of CUE, as the 
determination is one solely of law, and the matter is 
determined on the basis of the record as it existed at the 
time of the decision in issue.  Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc). 

The Board also finds that all necessary development has been 
accomplished.  In response to the RO's letter the veteran 
identified VA outpatient treatment records and private 
medical treatment from the Waltham Metropolitan Hospital.  
Records from the Waltham Metropolitan hospital were already 
of record.  The RO obtained the VA outpatient treatment 
records.  Social Security records were also obtained.  
Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Factual Background

The veteran served on active duty in the Navy from June 1966 
to March 1970.  His service medical records do not reveal 
complaints or treatment for psychiatric symptoms, and his 
psychiatric system was found to be normal at the service 
separation examination.

In June 1971, the veteran filed his initial claim for service 
connection for a "nervous condition."  He reported 
treatment at Waltham Metropolitan Hospital in May-June 1971.  

Thereafter, the RO requested records from Waltham Hospital.  
Waltham Hospital filled out the back of the letter 
(summarizing a hospitalization) and returned the letter to 
the RO.  According to the summary, the veteran was 
hospitalized at Waltham Hospital from May 25, 1971 to June 5, 
1971; he reported that a few weeks before the admission he 
started hearing voices and did some experimenting with drugs; 
and the hospital discharge diagnosis was acute schizophrenic 
episode.  

The RO also obtained a summary of admission to Bedford VA 
Hospital for psychiatric treatment from June 14, 1971 to 
September 24, 1971.  This shows the veteran was brought to 
the hospital by his parents, who gave a history that they 
noticed personality changes in him beginning in March 1971; 
he said that about that time he had been taking drugs 
including "speed" and marijuana; and the diagnosis on 
discharge from the hospital in September 1971 was catatonic 
type schizophrenia.

In the September 1971 rating decision, the RO, denied service 
connection for a nervous condition, for compensation 
purposes.  The RO decision noted that schizophrenia was 
considered service connected for treatment purposes only 
under 38 U.S.C. § 602 [currently 38 U.S.C.A. § 1702, which 
provided that an active psychosis which develops within 2 
years after active service is considered service-connected 
for treatment purposes].  The RO also granted non-service-
connected pension based on permanent and total disability 
from schizophrenia.

Forms in the claims folder, including a VA Form 21-6798 
(Disability Award) dated in September 1971, and a VA Form 20-
822 (Control Document and Award letter) dated in October 
1971.  They indicate that a notification letter was generated 
and enclosed forms were provided in relation to the September 
1971 RO decision, informing the veteran of that decision's 
actions.  The veteran did not appeal.  

In a September 1978 letter, the RO notified the veteran that 
his claim for compensation based on disability resulting from 
his nervous condition had been reviewed. The RO informed the 
veteran that he must submit evidence to show that his 
condition was incurred in or aggravated by service and that 
his condition still existed. The veteran was notified of his 
appellate rights; he did not appeal.

The claims folder contains later correspondence from the 
veteran concerning such matters as his award of non-service- 
connected pension and a request for an extension of the time 
period for receiving educational benefits, and his 
schizophrenia was mentioned with regard to these matters. 
Ongoing VA treatment records were submitted which show 
continuing schizophrenia.

On April 6, 1989, the RO received the veteran's application 
to reopen the claim of service connection for a "nervous 
condition."

The RO obtained additional ongoing treatment records noting 
continuing schizophrenia.  More detailed records were also 
obtained from the May-June 1971 hospital admission, and these 
include mention of a history from the veteran of psychiatric 
symptoms being present for a couple of months before 
admission. Recent lay statements were also submitted, and the 
veteran and his mother provided testimony at a February 1990 
RO hearing.  It was asserted that a psychosis was manifest 
within the year after active duty (as required for a 
presumption of service connection for compensation purposes), 
even if the veteran first sought treatment more than a year 
after service.  

In May 1989, the RO denied service connection for 
schizophrenia; the veteran appealed this decision.

In a July 1993 decision, the Board (noting additional 
evidence received since the final September 1971 RO decision) 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for a psychiatric 
disability. Based on all the evidence, the Board granted 
service connection for schizophrenia on a presumptive basis.  
The Board, applying the reasonable doubt rule, essentially 
accepted that a psychosis was manifest within the year after 
active duty (as required for a presumption of service 
connection for compensation purposes), even if the veteran 
first sought treatment more than a year after service.  

In an August 1993 rating decision, the RO implemented the 
Board's decision granting service connection for 
schizophrenia, and assigned April 6, 1989 as the effective 
date of the grant of service connection (with payment of 
compensation effective from May 1, 1989). The RO initially 
assigned a 70 percent disability rating for schizophrenia 
effective from April 6, 1989; this rating was later increased 
by the RO in October 1995 to 100 percent effective from April 
6, 1989.

In a February 1994 statement, the veteran's representative 
noted the veteran's disagreement with the assigned effective 
date.  The veteran contended he had pursued his claim for 
service connection for schizophrenia ever since he filed it 
in 1971.

At a May 1995 RO hearing before a hearing officer, the 
veteran testified regarding his treatment for schizophrenia 
since 1971.  At the hearing, the veteran's representative 
argued that the effective date for the grant of service 
connection for schizophrenia should be established as the 
date the veteran began receiving non-service-connected 
pension benefits in 1971.  

In 2004, the RO received additional VA outpatient treatment 
records for the period from January 1981 to July 2004 and 
records from the Social Security Administration.   The VA 
outpatient treatment records show treatment for 
schizophrenia.  The Social Security Administration (SSA) 
records indicate that the veteran is disabled with chronic 
schizophrenia.  He is disabled for SSA purposes since March 
1979.  

III.  Analysis

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be rebuttably presumed (for 
compensation purposes) for certain chronic diseases, 
including a psychosis, which is manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. § 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The veteran and his representative claim that the grant of 
service connection for schizophrenia should be made effective 
prior to April 6, 1989.  They contend that the claim for 
service connection for schizophrenia has been pursued ever 
since the original claim for service connection was filed in 
June 1971, and that the September 1971 RO decision which 
denied service connection is not final because the veteran 
allegedly was not notified of the decision, or because 
finality should be vitiated by grave procedural errors, or 
because the decision was based on CUE.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that timely notice of the VA decision was 
sent to the veteran at his most recent address of record.  

In support of this conclusion, the Board notes that the 
claims file contains numerous correspondence between the 
veteran and the RO with respect to the receipt of special 
monthly pension compensation arising out of the September 
1971 decision.  The notices to the veteran advise him of the 
amount of the pension and notify him of his right to appeal.  
There is no correspondence from the veteran that could be 
interpreted as a notice of disagreement with the September 
1971 decision.  Moreover, the applicable regulation at the 
time indicated that while it was contemplated that the agency 
of original jurisdiction would give proper notice of the 
right to appeal and the time limit, failure to notify the 
veteran of his right to such appellate review will not extend 
the applicable for taking this action.  38 C.F.R. § 19.110 
(1971).  The Board also notes that in a September 1978 letter 
the RO notified the veteran that his claim for service 
connection for a nervous condition was denied and advised him 
of his appellate rights, but the veteran failed to appeal at 
that time.  Accordingly, the veteran's allegation that he was 
not notified of the September 1971 decision and that he 
continuously pursued his claim since 1971 is not supported by 
the evidence of record.  Based upon the foregoing, the Board 
finds that the 1971 RO rating decision was not timely 
appealed.  Consequently, the decision became final.  38 
U.S.C.A. § 7105.

An unappealed RO decision is final, but there are two (2) 
statutory exceptions to finality.  The first is reopening of 
the claim upon submission of new and material evidence, under 
38 U.S.C.A. § 5108 (West 2002), and the second is revision 
based upon a showing of CUE, under 38 U.S.C.A. § 5109A (West 
2002).  Contrary to a finding of CUE, if a claim is allowed 
after it is reopened on the basis of new and material 
evidence the effective date may not antedate the date of 
receipt of the reopened claim.  38 C.F.R. § 3.400(r) (2004).

The Board will now address the appellant's claim with respect 
to "grave procedural error" and CUE in the September 1971 
RO decision.  Initially, the appellant contends that it was 
"grave procedural error" for the RO in September 1971 to 
fail to obtain medical records from Waltham and Bedford VA 
medical centers and a statement from the appellant's mother.  
The appellant contends that Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) held that a grave procedural error by the RO 
vitiates the finality of the decision.  

Hayre, however, dealt with the RO's failure to obtain service 
medical records, not VA outpatient treatment records, as 
alleged herein.  The Board observes, morever, that a more 
recent judicial interpretation of the law pertaining to 
finality expressly overrules the holding of Harye. In Cook v. 
Principi, 318 F.3d 1334 (Fed Cir. 2002). The Federal Circuit 
stated:

"In summary, a breach of the duty to assist the veteran does 
not vitiate the finality of an RO decision. We therefore 
overrule Hayre to the extent that it created an additional 
exception to the rule of finality applicable to VA decisions 
by reason of 'grave procedural error.'  If additional 
exceptions to the rule of finality in 38 U.S.C. §7105(c) are 
to be created, if (sic) is for Congress, not this court, to 
provide them."

Cook, at 1341.  

Incidentally, the Federal Circuit stated however, that to the 
extent it stands for the proposition that a breach of the 
duty to assist cannot constitute CUE, Hayre remains good law.  
The Board notes, additionally, that in fact a July 1971 
summary of hospitalization (on the back of the RO's letter to 
Waltham Hospital) and a copy of a hospital summary from 
Bedford VA Hospital were on file at the time of the September 
1971 RO decision and are still in the claims folder.  

Next, and with respect to the appellant's claim of CUE in the 
September 1971 RO decision, he alleges that the evidence 
showed that the veteran was presumptively entitled to service 
connection for schizophrenia.  He argues that the Board 
ultimately found that the veteran was service connection on a 
presumptive basis was warranted, and as such, the RO should 
have so found as well.  

In determining whether the September 1971 rating decision 
that denied service connection for a nervous condition was 
clearly and unmistakably erroneous, the following three-prong 
test is used: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it  not been made, would have manifestly changed 
the outcome at  the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the  time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked-
and a CUE claim is undoubtedly a collateral attack-the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App.  
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384  
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.   
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The veteran's allegations that the RO failed in the duty to 
assist is not a basis for finding CUE in the 1971 decision.  
Hayre, supra.  Moreover, to the extent that the veteran 
disagrees with how the RO weighed and evaluated the evidence 
in 1971; such does not support a CUE finding.  The evidence 
before the RO in 1971 showed no psychiatric disorder in 
service, first treatment for a psychosis more than a year 
after service (beyond the 1-year presumptive period for 
service connnection), and only a vague history of symptoms 
being manifest within the presumptive period.  In fact, when 
service connection was eventually granted years later based 
on a reopened claim, a reasonable doubt reach was required to 
find (based on all the evidence then of record) that a 
psychosis was manifest (but not contemporaneously documented) 
within the 1-year presumptive period after service.  
Certainly, the 1971 RO decision cannot be found to be 
undebatably erroneous, and thus it was not based on CUE.  

Finally, turning to the question of the effective date 
assigned, generally, the effective date of an award based on 
an original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  

Inasmuch as the 1971 RO decision is final, the effective date 
for service connection for schizophrenia must be determined 
in relation to a subsequent reopened claim supported by new 
and material evidence.  A final decision can be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  The law provides that when a 
claim is reopened with new and material evidence after a 
final disallowance, the effective date of service connection 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 16 
Vet.App. 244 (2002).

After the RO's last final disallowance of the claim in 
September 1971, the next application to reopen the claim for 
service connection for schizophrenia was received from the 
veteran on April 6, 1989.

In July 1993, the Board reopened the claim based on new and 
material evidence received since the final 1971 RO decision.  
Based on all the evidence, the Board granted service 
connection for schizophrenia.

In implementing the Board's July 1993 decision, by August 
1993 rating decision the RO established service connection 
for schizophrenia, effective from April 6, 1989. The RO 
assigned the earliest effective date legally permitted in 
this case for the grant of service connection for 
schizophrenia, that is, the date of RO receipt of the 
application to reopen the claim supported by new and material 
evidence.  

The Board finds that the relevant facts are not in dispute, 
and the law, not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
an earlier effective date for service connection for 
schizophrenia, and the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



ORDER

An effective date prior to April 6, 1989, for the grant of 
service connection for schizophrenia, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


